 410DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Metal Trades AssociationandAlbina Engine& Machine Works,Inc.andLocal Lodge#63, In-ternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO.Cases36-RC-2378 and 36-RC-2383June 26, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIAUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing'was held before E. G. Strumpf,HearingOfficer.Following the hearing, this case was trans-ferred to the NationalLaborRelations Board inWashington,D.C., pursuant to Section102.67(h)of theNational Labor Relations Board Rules andRegulations and Statements of Procedure,Series 8,as amended.Subsequently,the Employer,the Peti-tioner,and the Intervenor filed briefswith theBoard which have been duly considered.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the HearingOfficer'srulings made at the hearing and finds that they arefree from prejudicial error.They are hereby af-firmed.Upon the entire record in these cases,the Boardfinds:1.The Employers are engaged in commercewithin the meaningof the Actand it will effectuatethe purposesof the Actto assert jurisdiction herein.2.The labororganizations involved claim torepresent certain employees of the Employers.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployers within the meaning of Section9(c)(I) and Section 2(6) and (7) of the Act for thefollowing reasons:The Petitioner, in Case 36-RC-2378, seeks anelection for a multiemployer bargaining unit' com-posed of all tool-and-die makers, machinists, spe-cialists, helpers, cleanup men, and apprentices em-ployed by the employer-members of the UnitedMetal Trades Association (herein called the As-sociation).' In Case 36-RC-2383, the Petitionerseeks an election for a single employer bargainingunit,composed of the above-described employeesemployed by Albina Engine & Machine Works, Inc.(herein called Albina). These employees are cur-rently represented by the Intervenor, Metal TradesCouncil of Portland and Vicinity, AFL-CIO (hereinalso called the Council), a multiunion bargainingcouncil of which the Petitioner is a member,4 aspart of a multiemployer and a single employer unit,respectively.The collective-bargaining history shows that, in1941, the Association, of which Albinawas then amember, voluntarily recognized the Council as theexclusive bargaining representative for all produc-tion and maintenance employees employed by theemployer-members of the Association. Since thattime, the Council,actingon behalf of its con-stituents or International and local unions,has ex-ecuted and maintained successive collective-bar-gaining agreementswith the Association coveringthemultiemployer production and maintenanceunit, but since 1948 Albina has adopted the as-sociation contract.5The actual negotiations whichresultedinthesesuccessivecontractswerenegotiated by bargaining teams representing theCouncil and its constituent members, on the onehand, and the Association and its employer-mem-bers,on the other. The latest such bargainingagreement was executed for a 3-year term,effectivefrom April 1, 1965, to April 1, 1968, and providedthat 60 days' written notice be given, by eitherparty to the other, of a desire to terminate or modi-fy theterms of the agreement.Pursuant to thenotice requirement, the Petitioner gave written'Without objection,the Metal Trades Council of Portland and Vicinity,AFL-CIO,was permitted to intervene in this proceeding on the basis of itsthen current contracts with both Employers'Alternatively,the Petitioner requests single employer units of machin-ists for each of the employer-members of the Association' The Association is currently composed of the following nine employer-members. (I ) American Pipe & Construction Co., Northwest Division, (2)Beall Pipe and Tank Corporation, (3) Gunderson Bros Engineering Corp ;(4) Harris Thermal Transfer Products.Inc , (5) King Bros, Inc , (6) Mc-Culloch&Sons,(7)Monarch Forge & Machine Works, Inc, (8)Northwest Marine Iron Works,and (9)Willamette Iron and Steel Com-pany'The following International and local unions are members of, and par-ticipate in bargaining through, the Council. (I and 2)International As-sociation of Machinists,Local No 63 and Local No 1005,(3) Interna-tional Brotherhood of Boilermakers and Blacksmiths,Local No 72, (4) In-ternational Brotherhood of Electricians,Local No48; (5) InternationalHod Carriers and Building and CommonLaborers' Union of America,Local No296, (6)International Union of Operating Engineers,Local No87, (7) Brotherhood of Painters,Decorators and Paperhangersof America,Local No10, (8) Sheet Metal Workers Industrial Union(Local No. 544),and(9)InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericasAlthough it withdrew as a member of the multiemployer Association inor about 1948,Alhinacontinued to recognize and bargain with theCouncilas the exclusive representative of itsproductionand maintenance em-ployees And, without participating in joint employer negotiations,Albinahas continued to adopt as its contract,the bargaining agreement reachedbetween the Association and theCouncil172 NLRB No. 52 UNITED METAL TRADES ASSN.411notice, on January 15, 1968, to the Council, theAssociation, and Albina, respectively, of its desireand intent to withdraw from multiunion bargainingand to pursue a separate course of bargaining on asingle union basis, with the Association and Albina.In its letter to the Council, the Petitioner expresslyrescinded all the authority which it had previouslydelegated to the Council to represent it in joint bar-gaining withthe Employers. Thereafter, by letter ofJanuary 17, 1968, the Petitioner also requested thatthe Employers (i.e., the Association and Albina) seta time and place to commence contract negotia-tions on a single union basis with the Petitioner asthe exclusive bargaining representative of theirrespectivemachinist employees. The Associationand Albina rejected the Petitioner's request forsuch bargaining and, subsequently, the Petitionerfiled its petitions herein.Contentions of thePartiesThe Petitioner contends that it effectivelywithdrew from the multiunionbargainingCouncilby giving timely and unequivocal notice to theCouncil and the Employers of its intent and desireto pursue a separate course of bargaining with theAssociation and Albina. In support of its conten-tion,thePetitioner relies essentiallyuponTheEveningNews Association,"inwhich the Boardrecognized that labor unions have an equal rightwith employers to withdraw from multiemployerbargaining units.The Petitioner further contendsthat the machinist employees whom it seeks torepresent as separate craft units are distinct andhomogeneous groups of skilled craftsmen and,therefore, constitute appropriate craft units for pur-poses of severance from the overall production andmaintenance units. The Employers and the Inter-venor, on the other hand, contend that the petitionsmust be dismissed on the grounds that the unitssought by the Petitioner are inappropriate forseverance in light of the criteria established and ap-plied bythe Board in recentcraftseverance cases.7Thus, the Employers and Intervenor also contendthat the Board's decision inThe Evening News As-sociation,supra,is inapposite to the essential issueherein,namely,whether the units which Petitionerseeksto sever are appropriate.DiscussionBased uponour consideration of the recordherein, we agree with the Employers' contentionand find that, in the circumstances of this case, theemployees sought by the Petitioner do not con-stitute appropriatebargainingunits.8We reach thisfinding for the following reasons:The Employers, operating as separate entities,are engagedin themanufacture of various types ofheavymachineproducts.These products arecharacteristically welded and machined at variousstagesbefore being fabricated into final form.Where work is performed by members of the Peti-tioner, it is frequently performed in conjunctionwithmembers of other trades, particularly withmembers of International Brotherhood of Boiler-makers and Blacksmiths, Local No. 72. Thus,although members of the Petitioner are assigned toa separate work area in the plant, their work com-prises anessentialand integral part of the totalproduction process, and, in actuality, they arerequired to work closely with other employees.As noted above, the parties herein havenegotiated and executed successive collective-bar-gainingagreements on a multiemployer-multiunionbasis for some 27 years. Significantly, there hasbeen no change in the composition or makeup ofeither the Association or the Council in over 20years of theirbargaininghistory.9 The recognitionclause of the current Shop Work Agreement for1965-1968 states that "[t]he employers recognizethe unions collectively acting through the PortlandMetal Trades Council as the sole bargaining agentsfor the production and maintenance employeesclassifiedhereinwho are employed by the em-ployers." The Petitioner has consistently taken anactive part in the contract 'negotiations, and itsrepresentative has served both as president of theCouncil and as chairman of itsnegotiatingcommit-tee. In fact, Petitioner participatedin the agree-ment to extend the expiring contract in 1968, afterit gavenotice of its desired withdrawal.154 NLRB1494, enfd. 372 F 2d 569 (C A 6)AeiericanPipe and Construction Co,169 NLRB 991,MallincdrodtChemical Words. Uranium Division.162 NLRB 387."In view of this finding, we deem it unnecessary to consider the Peti-tioner's contention that it has a right,under our ruling inThe EveningAssociation,supra,to withdraw from multiumon bargaining in the samemanner and to the same extent that employersmay withdraw from mul-ticmployer bargaining In that case,the Boardmajority stated, p 1498.inmultiunwn bargaining,once a broad unit has been establishedby consent,one of the constituent unions could not generally changethe unit by unilateral action.""This is generally but not always true One of the constituentunions could sever a segment of the broader unit, if it filed a petitionwith the Board at an appropriate time, and if the smaller unit wereotherwise appropriateIt is to that last point only, the appropriateness of the units requested to besevered,that this decision is addressedY In additionto Albma, as noted in fn 5 above, only one other employer(Parman & Ellis),and two labor organvations have withdrawn from theAssociation and the Council, respectively, in their 27-year history. Thesechanges, however, apparently were consentedto byallparties and oc-curred more than 20 years ago 412DECISIONSOF NATIONAL LABORRELATIONS BOARDUnder the contract all employees enjoy the samebenefits regardless of their union affiliation. Thus,there is asingle"journeyman" pay rate applicabletoalljourneyman employees.Vacationsareuniformly accrued by all employees although theyare scheduled on a departmental, rather than plant-wide basis. Only the pension plans, to which theEmployers contribute a uniform amount, areseparately administered by each of the Council's af-filiatedunions.The contract provides a uniformgrievance-arbitration procedure for all employees,although the first three steps thereof are handled bya representative of the particular union involved.The record indicates that the machinists employedby the smaller members of the Association sharemost of the plant facilities, such as parking areas,entrances,vendingmachines,timeclocks,lunchrooms, restrooms, and locker rooms, withother employees. Only at Willamette, which is thelargest of the Association's nine members, do themachinists have separate facilities within their ownwork areas. There is also a degree of overlappingsupervision at each of the Employers' plants, withmachinists and nonmachinists working under thesame supervision. Field work, also, according to therecord, is performed on a "mixed crew" basis. And,although the Petitioner provides an extensive ap-prenticeship program, the record reveals that theEmployers prefer to provide on-the-job training totheir machinist employees in order to train them asspecialists on a particular type of machine. Therewas substantial evidence in the record that thepredominant pattern of employee representationand bargaining in like industry in the Portland areais through the multiunion representative, the MetalTrades Council of Portland, Intervenor herein.10American Pipe andConstructionCa ..supra.In that case, as here, thepetitioningunion contended that it had a right to withdraw from the mul-tiunion bargaining unit just asan employer has the right to withdraw from amultiemployerbargainingunit, pursuant to the Board's decision inTheEvening Newscase,supra.However, the Board ruled that the union did notTherefore, upon our review of the record herein,we conclude that it wail not effectuate the purposesof the Act to permit the disruption of the existingestablished multiunion production and maintenanceunits by directing elections for separate representa-tion,as requested by the Petitioner.The employeeswhom the Petitioner seeks to sever from thebroader existing units perform an integral functionof the Employers'total production operation and,as such,they share a wide community of interestswith other employees,represented by the Councilwith which all the unions are affiliated.On balance,therefore,we find that the interests of stabilityserved bymaintaining the existing bargaining unitsoutweigh the interests served by permitting themachinists to change their mode of representationand thereby to disrupt the existing pattern of bar-gaining.In the light of the machinist employees' closefunctional integration in the Employers'operations,their community of interest with the productionand maintenance employees,their long inclusion inthe production and maintenance units,and theabsence of any compelling countervailing con-siderations,we conclude that the units sought bythePetitioner are inappropriate.For the samereasons,the single employer units of machinist em-ployees for each of the nine employers in the As-sociation, alternatively requestedby thePetitioner,are likewise inappropriate.Accordingly,we shalldismiss the petitions.10ORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.have such an automatic right of withdrawal, but that anyright of a union towithdraw from a multiumon bargaining group would be determined on thebasis of whether or not the unit sought to be represented on a single unionbasis constitutes an appropriate bargaining unit